UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 33-1155965 CAR CHARGING GROUP, INC. (Exact name of registrant as specified in charter) Nevada 03-0608147 (State or other jurisdiction of incorporation or organization) (I.R.S Employee Identification No.) 1691 Michigan Avenue, Sixth Floor Miami Beach, FL 33139 (Address of principal executive offices) (Zip Code) (305) 521-0200 (Registrant’s telephone number, including area code) N/A (Former name or former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x As of June 6, 2014: 77,697,633 shares of common stock, $0.001 par value were issued and outstanding. CAR CHARGING GROUP, INC. & SUBSIDIARIES FORM 10-Q March 31, 2014 INDEX PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Control and Procedures 26 PART II— OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 PART I- FINANCIAL INFORMATION Item 1. Financial Statements CAR CHARGING GROUP, INC. & SUBSIDIARIES March 31, 2014 Index to Financial Statements FINANCIAL STATEMENTS Page # Condensed Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 2 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 (Unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity from December 31, 2013 through March 31, 2014 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 1 CAR CHARGING GROUP, INC. & SUBSIDIARIES Condensed Consolidated Balance Sheets MARCH 31, DECEMBER 31, (UNAUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable and other receivables, net of allowance for doubtful accounts of $0 and $0, respectively Inventory Advanced commissions, net of an allowance of $428,000 and $385,750, respectively Prepaid expenses and other current assets Total current assets FIXED ASSETS EV charging stations, net of accumulated depreciation of $3,151,976 and $2,433,487, respectively Software, net of accumulated amortization of $92,410 and $65,515, respectively Automobiles, net of accumulated depreciation of $50,330 and $39,662 respectively Office and computer equipment, net of accumulated depreciation of $52,678 and $43,383, respectively Machinery and equipment, net of accumulated depreciation of $13,444 and $10,465, respectively Total fixed assets, net DEPOSITS INTANGIBLE ASSETS, net of accumulated amortization of $361,662 and $109,854 GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Current portion of notes payable $ $ Accounts payable Accrued expenses Warrants payable Derivative warrant liability Deferred revenue Deferred rent Total current liabilities DEFERRED REVENUE, net of current portion DEFERRED RENT, net of current portion NOTES PAYABLE, net of current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Series A Convertible Preferred Stock,$0.001 par value; 10,000,000 shares issued and outstanding at March 31, 2014 and December31,2013, respectively Common Stock, 500,000,000 shares authorized at $0.001 par value; 77,697,633 and 77,124,833 shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 CAR CHARGING GROUP, INC & SUBSIDIARIES Condensed Consolidated Statements of Operations (UNAUDITED) For the Three For the Three Months Ended Months Ended March 31, March 31, Revenue: Service fees $ $ Grant and rebate revenue Sales TOTAL REVENUE Costs: Cost of services Depreciation and amortization Cost of sales TOTAL COSTS Gross profit (loss) ) Operating expenses: Compensation Other operating expenses General and administrative TOTAL OPERATING EXPENSES Loss from operations ) ) Other income (expense): Interest expense, net ) ) Amortization of discount on convertible debt ) Gain (loss) on settlement of accounts payable for cash and common stock ) Gain on settlement of accounts payable for cash Induced debt conversion expense ) Loss on change in fair value of derivative warrant liability ) Gain on change in fair value of warrant payable Total other income (expense) ) Net loss $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average number of common shares outstanding – basic & diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CAR CHARGING GROUP, INC. Condensed Consolidated Statement of Stockholders' Equity (Deficit) (Unaudited) Additional Total Stockholders Preferred-A Preferred-A Common Common Paid-in Accumulated Equity Shares Amount Shares Amount Capital Deficit (Deficit) Balance at December 31, 2013 $ ) $ ) Warrants and options issued for compensation and services Common stock issued for compensation and services Common stock issued for settlement of accounts payable 4 Cashless conversion of warrants into common stock ) Net loss for the three months ended March 31, 2014 ) ) Balance at March31, 2014 $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CAR CHARGING GROUP, INC. & SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Amortization of discount on convertible notes payable Loss on change in fair value of derivative warrant liability Non-cash compensation Common stock issued for services and compensation Warrants and options issued for services and compensation Provision for loss on advancedcommissions (Gain) loss on settlement of accounts payable for common stock ) Gain on settlement of accounts payable for cash Induced debt conversion expense Gain on change in fair value of warrant payable ) Changes in operating assets and liabilities: Accounts receivable and other receivables ) Inventory ) Advanced commissions ) ) Prepaid expenses and other current assets Deposits ) Other assets Accounts payable and accrued expenses Deferred revenue Deferred rent ) ) Accrued interest - related party (5 ) Net Cash (Used in)/ Provided by Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of automobile ) Purchase of electric charging stations Cash fromacquisitions in excess of amount paid ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Restricted cash for the purchase of inventory ) Sale of common stock, net of issuance costs Payment of notes and convertible notes payable ) ) Net Cash (Used In)/Provided by Financing Activities ) NET INCREASE/(DECREASE)IN CASH ) CASH AT THE BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL SCHEDULE OF CASH FLOW ACTIVITIES Cash Paid For: Interest expenses $ $ Income taxes $ $ NONCASH INVESTING AND FINANCING ACTIVITIES Issuance of Common stock issued in exchange for conversion of warrants $ $ Common stock issued for settlement of accounts payable $ $ Issuance of common stock for services previously accrued $ $ Purchase of software development for common stock $ $ Software development costs reclassified from other assets to prepaid and other current assets $ $ Issuance of common stock for acquisition $ $ Issuance of note payable for acquisition $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 CAR CHARGING GROUP, INC. & SUBSIDIARIES March 31, 2014 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. ORGANIZATION Car Charging Group Inc. (“CCGI”) was incorporated on October 3, 2006 under the laws of the State of Nevada as New Image Concepts, Inc.On November 20, 2009, New Image Concepts, Inc. changed its name to Car Charging Group, Inc. Car Charging, Inc. was incorporated as a Delaware corporation on September 3, 2009.Car Charging Inc. was created to develop electric charging service facilities for the electric vehicle (EV) automobile market.Pursuant to its business plan, Car Charging Inc. (or its affiliates) acquires and installs EV charging stations, and shares servicing fees received from customers that use the charging stations with the property owner(s), on a property by property basis.Additionally, the Company sells hardware to others.Car Charging, Inc., therefore, enters into individual arrangements for this purpose with various property owners, which may include cities, counties, garage operators, hospitals, multi- family properties, shopping-malls and facility owner/operators. Merger On December 7, 2009, CCGI entered into a Share Exchange Agreement (the “Agreement”) among CCGI and Car Charging, Inc. (“CCI”) Pursuant to the terms of the Agreement, CCGI agreed to issue an aggregate of 10,000,000 restricted shares of CCGI's common stock and 10,000,000 shares of its Series A Convertible Preferred Stock to the CCI Shareholders in exchange for all of the issued and outstanding shares of CCI. The merger was accounted for as a reverse acquisition and recapitalization. CCI is the acquirer for accounting purposes and CCGI is the issuer. Accordingly, CCGI’s historical financial statements for periods prior to the acquisition become those of the acquirer retroactively restated for the equivalent number of shares issued in the merger. Operations prior to the merger are those of CCI.From inception on September 3, 2009 until the merger date, December 7, 2009, CCI had minimal operations with no revenues. LIQUIDITY At March 31, 2014, the Company had $4,904,327 in cash resources to meet current obligations. In addition, as of March 31, 2014, the Company had a net working capital deficit of $15,589,762. Historically, the Company has been dependent on debt and equity raised from individual investors and government grants to sustain its operations. The Company has obtained financing commitments totaling $6,250,000 through December 31, 2014 from four existing shareholders, in the event additional financing is necessary. Should management seek additional debt and/or equity financing for the Company, it can not assure that such financing will be available on acceptable terms, if at all.The Company’s management believes that the Company has sufficient resources to fund its operations through at least March 31, 2015. ACQUISITIONS The consolidated financial statements consist of CCGI and its wholly-owned subsidiaries, includingBeam Charging LLC, EV Pass LLC, 350Green LLC and Blink Network LLC. Beam Charging LLC was acquired on February 26, 2013, EV Pass LLC was acquired on April 3, 2013, 350Green LLC was acquired on April 22, 2013 and Blink Network LLC was acquired on October 16, 2013.Accordingly, the operating results of these businesses are included from their respective acquisition dates.They are collectively referred to herein as the “Company” or “Car Charging”.All intercompany transactions and balances have been eliminated in consolidation. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited interim condensed consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission (“SEC”) for Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.The unaudited interim financial statements furnished reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented.Interim results are not necessarily indicative of the results for the full year.These financial statements should be read in conjunction with the financial statements of the Company for the year ended December 31, 2013 and notes thereto contained in the Company’s Annual Report on Form 10-K as filed with the SEC on May 2, 2014. 6 DEVELOPMENT STAGE COMPANY In conjunction with the acquisition of Blink Network LLC in October 2013, the Company’s management determined that the Company is no longer a development stage company as defined by the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915-10 “Development Stage Entities.” The Company has established the business and corresponding revenue generating opportunities through its principal operations. PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. USE OF ESTIMATES Preparation of financial statements in conformity with U.S. GAAP requires management to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, together with amounts disclosed in the related notes to the financial statements.Significant estimates used in these financial statements include, but are not limited to, equity compensation, warranty reserves, inventory valuations, allowance for bad debts, and estimates of future cash flows from and economic useful lives of long-lived assets. Estimates and judgments are based on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ significantly from those estimates.To the extent there are material differences between these estimates and actual results, future financial statement presentation, financial condition, results of operations and cash flows will be affected. CASH, CASH EQUIVALENTS AND RESTRICTED CASH The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents in both the Consolidated Balance Sheets and Consolidated Statement of Cash Flows. The Company has cash on deposits in several financial institutions which, at times, may be in excess of FDIC insurance limits. The Company has not experienced losses in such accounts.At March 31, 2014, the Company had a $450,046 certificate of deposit at a financial institution which serves as collateral for a letter of credit in the amount of $411,745 toward the purchase of inventory from a foreign vendor.Payment was made in May 2014 at which time any unencumbered collateral in the certificate of depositbecame unrestricted cash. ACCOUNTS RECEIVABLE Accounts receivable are carried at their contractual amounts, less an estimate for uncollectible amounts. Management estimates the allowance for bad debts based on existing economic conditions, the financial conditions of the customers, and the amount and the age of past due accounts. Receivables are considered past due if full payment is not received by the contractual due date. Past due accounts are generally written off against the allowance for bad debts only after all collection attempts have been exhausted. There is no collateral held by the Company for accounts receivable nor does any accounts receivable serve as collateral for any of the Company’s borrowings. INVENTORIES Inventory is stated at the lower of cost or market.Cost is determined on a first-in, first-out basis.The Company writes down inventory for potentially excess and obsolete items after evaluating historical sales, future demand, market conditions and expected product life cycles to reduce inventory to its estimated net realizable value.Such provisions are made in the normal course of business and charged to cost of goods sold in the statement of operations.If future demand or market conditions are less favorable than the Company’s projections, future inventory write-downs could be required and would be reflected in costs of goods sold in the period the revision is made. At the point of the loss recognition, a new, lower-cost basis for that inventory would be established, and subsequent changes in facts and circumstances would not result in the restoration or increase to that newly established cost basis. As of March 31, 2014 and December 31, 2013, inventory was comprised solely of finished goods and parts that are available for sale. 7 FIXED ASSETS Fixed assets are carried at historical cost less accumulated depreciation.Depreciation is calculated on a straight-line basis over the estimated useful lives of the assets, as set forth in the table below. Useful Lives (in Years) Computer software and office and computer equipment 3-5 years Machinery and equipment, automobiles, furniture & fixtures 3-10 years Installed Level 2 electric vehicle charging stations 3 years Installed Level 3 electric vehicle charging stations 5 years Whenfixed assets are retired or otherwise disposed of, the cost and accumulated depreciation are removed from the accounts and any resulting gain or loss is included in the results of operations for the respective period.Minor additions and repairs are expensed in the period incurred.Major additions and repairs which extend the useful life of existing assets are capitalized and depreciated on a straight line basis over their remaining estimated useful lives. EV CHARGING STATIONS EV Charging Stations represents the depreciable cost of charging devices that have been installed on the premises of participating owner/operator properties or earmarked to be installed.Upon sale, replacement or retirement, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in the Consolidated Statements of Operations. The Company held approximately $866,000 and $1,135,000 in EV charging stations that were not placed in service as of March 31, 2014 and December 31, 2013, respectively. The Company will begin depreciating this equipment when installation is substantially complete.In conjunction with the acquisition of Blink Network LLC, in October 2013, the Company’s management determined that the Company is no longer a development stage company as it has established the business and corresponding revenue generating opportunities through its principal operations.EV charging station depreciation, formerly classified as general and administrative expenses and Blink Network software amortization, are now classified as Cost of Sales. Depreciation expense pertaining to EV charging stations for the three months ended March 31, 2014 was $718,489. EV charging station depreciation of $114,608 for the three months ended March 31, 2013 was recorded in general and administrative expenses. SOFTWARE Amortization expense for the three months ended March 31, 2014 and 2013 pertaining to network software was $24,408 and $0, respectively. The 2014 amortization expense is recorded as Cost of Revenue. Non network software amortization for the three months endedMarch 31, 2014 and 2013 was $2,487 and $0, respectively. OFFICE AND COMPUTER EQUIPMENT Depreciation expense for the three months ended March 31, 2014 and 2013 was $9,295 and $3,868, respectively. AUTOMOBILES The Company operates seven electrically-charged enabled automobiles.Depreciation expense for the three months ended March 31, 2014 and 2013 was $10,668 and $5,734, respectively. MACHINERY AND EQUIPMENT Depreciation expense classified as Cost of Sales for the three months ended March 31, 2014 and 2013 was $2,979 and $0, respectively. IMPAIRMENT OF LONG-LIVED ASSETS The Company’s long-lived assets, which include EV Charging Stations, office and computer equipment, automobiles, machinery and equipment, network software and finite lived intangibles are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable. The Company assesses the recoverability of its long-lived assets by comparing the projected undiscounted net cash flows associated with the related long-lived asset or group of long-lived assets over their remaining estimated useful lives against their respective carrying amounts.Impairment, if any, is based on the excess of the carrying amount over the fair value of those assets.Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable.If long-lived assets are determined to be recoverable, but the newly determined remaining estimated useful lives are shorter than originally estimated, the net book values of the long-lived assets are depreciated over the newly determined remaining estimated useful lives. 8 GOODWILL Goodwill represents the premium paid over the fair value of the intangible and net tangible assets acquired in business combinations. The Company is required to assess the carrying value of its reporting units that contain goodwill at least on an annual basis. Application of the goodwill impairment test requires significant judgments including estimation of future cash flows, which is dependent on internal forecasts, estimation of the long-term rate of growth for the businesses, the useful life over which cash flows will occur, and determination of the Company’s weighted average cost of capital. Changes in these estimates and assumptions could materially affect the determination of fair value and/or conclusions on goodwill impairment for each reporting unit. There have been no goodwill impairments during the three months ended March 31, 2014. DERIVATIVE INSTRUMENTS The Company evaluates its convertible debt, warrants or other contracts to determine if those contracts or embedded components of those contracts qualify as derivatives to be separately accounted for in accordance with Topic 810 of the FASB Accounting Standards Codification and Topic 815 of the FASB Accounting Standards Codification. The result of this accounting treatment is that the fair value of the embedded derivative if required to be bifurcated is marked-to-market each balance sheet date and recorded as a liability. The change in fair value is recorded in the Statement of Operations as a component of other income or expense. Upon conversion or exercise of a derivative instrument, the instrument is marked to fair value at the conversion date and then that fair value is reclassified to equity. In circumstances where the embedded conversion option in a convertible instrument is required to be bifurcated and there are also other embedded derivative instruments in the convertible instrument that are required to be bifurcated, the bifurcated derivative instruments are accounted for as a single, compound derivative instrument. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is re-assessed at the end of each reporting period. Equity instruments that are initially classified as equity that become subject to reclassification are reclassified to liability at the fair value of the instrument on the reclassification date. Derivative instrument liabilities will be classified in the balance sheet as current or non-current based on whether or not net-cash settlement of the derivative instrument is expected within 12 months of the balance sheet date. FAIR VALUE OF FINANCIAL INSTRUMENTS U.S. GAAP for fair value measurements establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three levels. The fair value hierarchy gives the highest priority to quoted market prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). Level 2 inputs are inputs, other than quoted prices included within Level 1, which are observable for the asset or liability, either directly or indirectly. The carrying amounts of the Company’s financial assets and liabilities, such as cash, deposits and advanced commissions, prepaid expenses, accounts payable and accrued expenses, approximate their fair values because of the short maturity of these instruments. The Company’s notes payable approximates the fair value of such instrument based upon management’s best estimate of interest rates that would be available to the Company for similar financial arrangement at March 31, 2014 and December 31, 2013. The Company revalues its derivative liability at every reporting period and recognizes gains or losses in the consolidated statement of operations that are attributable to the change in the fair value of the derivative liability.The Company has no other assets or liabilities measured at fair value on a recurring basis. REVENUE RECOGNITION The Company applies Topic 605 of the FASB Accounting Standards Codification for revenue recognition.The Company will recognize revenue when it is realized or realizable and earned.The Company considers revenue realized or realizable and earned when all of the following criteria are met: (i) persuasive evidence of an arrangement exists, (ii) the services have been rendered to the customer, (iii) the sales price is fixed or determinable, and (iv) collectability is reasonably assured.Accordingly, when a customer completes use of a charging station, the service can be deemed rendered and revenue may be recognized based on the time duration of the session or kilowatt hours drawn during the session.Sales of EV stations are recognized upon shipment to the customer, F.O.B. shipping point. The Company entered into a joint marketing agreement with Nissan North America for which among other matters requires the Company to build, own, operate and maintain a network of 48 fast chargers throughout the United States and create an auto dealer network promotion and referral program so as to facilitate sales of electric vehicles to their potential customers. Payments received under the agreement on March 29, 2013 of $782,880 were deferred and will be recognized ratably over the life of the chargers once installed. The Company identified the obligation to install and maintain the chargers and the obligation to create a referral and promotion program as separate elements under the agreement but determined that they did not qualify as separate units of accounting for purposes of recognizing revenue. The multiple deliverables are not separate units of accounting because Nissan North America has not delineated specific amounts of the revenue to particular elements of the agreement and the Company is unable to estimate the fair value or the selling price of the respective deliverables. The Company is required to install the network by June 30, 2014. Five of the fast chargers have been installed as of March 31, 2014 and $4,984 of revenue has been recognized during the quarter ended March 31, 2014.No revenue was recognized during the three months ended March 31, 2013. Nissan reserves the right of full remedies under the law in the event the chargers are not installed by the required deadline. 9 Governmental grants and rebates pertaining to revenues and periodic expenses are recognized as income when the related revenue and/or periodic expense are recorded.Government grants and rebates related to EV charging stations and their installation are deferred and amortized in a manner consistent with the related depreciation expense of the related asset over their useful lives. RECLASSIFICATION As a result of the Company emergence from a developmental stage company, EV charging station depreciation and Blink Network software amortization, formerly classified as general and administrative expenses are now classified as Cost of Revenues in the Statement of Operations for the three months ended March 31, 2014. Depreciation and amortization for the three months ended March 31, 2013was recorded as general and administrative expenses as the Company was still in the developmental stage. STOCK-BASED COMPENSATION FOR OBTAINING EMPLOYEE SERVICES Stock based awards granted to employees have been appropriately accounted for as required by ASC topic 718 “Compensation – Stock Compensation” (“ASC topic 718”). Under ASC topic 718 stock based awards are valued at fair value on the date of grant, and that fair value is recognized over the requisite service period. The Company values its stock based awards using the Black-Scholes option valuation model. EQUITY INSTRUMENTS ISSUED TO PARTIES OTHER THAN EMPLOYEES FOR ACQUIRING GOODS OR SERVICES The Company accounts for equity instruments issued to parties other than employees for acquiring goods or services under guidance of section 505-50-30 of the FASB Accounting Standards Codification (“FASB ASC Section 505-50-30”).Pursuant to FASB ASC Section 505-50-30, all transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable.The measurement date used to determine the fair value of the equity instrument issued is the earlier of the date on which the performance is complete or the date on which it is probable that performance will occur.The equity instrument is remeasured each reporting period until a measurement date is reached. INCOME TAXES The Company follows Section 740 of the FASB Accounting Standards Codification, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred tax assets and liabilities are based on the differences between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.Deferred tax assets are reduced by a valuation allowance to the extent management concludes it is more likely than not that the assets will not be realized. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the Statements of Operations in the period that includes the enactment date.As of March 31, 2014, the Company maintained a full valuation allowance against its deferred tax assets since it is more likely than not that the future tax benefit on such temporary differences will not be realized. The Company adopted Section 740-10 of the FASB Accounting Standards Codification (“Section 740-10”). Section 740 addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.Under Section 740-10, the Company may recognize the tax benefit from an uncertain income tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent (50%) likelihood of being realized upon ultimate settlement by examining taxing authorities.Section 740-10-25 also provides guidance on de-recognition, classification, between interest and penalties on income taxes, accounting in interim periods and requires increased disclosures. The Company has open tax years going back to 2010 through 2012 which may be subject to audit by federal and state authorities.The Company’s policy is to recognize interest and penalties accrued on uncertain income tax positions in interest expense in the Company’s Consolidated Statement of Operations. 10 NET LOSS PER COMMON SHARE Net loss per common share is computed pursuant to section 260-10-45 of the FASB Accounting Standards Codification.Basic net loss per common share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period.Diluted net loss per common share is computed by dividing net loss by the weighted average number of shares of common stock and potentially outstanding shares of common stock during the period. The following table shows the number of potentially outstanding dilutive shares excluded from the diluted net loss per share calculation for the three months ended March 31, 2014 and 2013, as they were anti-dilutive. Convertible notes Preferred stock issued Warrants Options Total Potential Dilutive Shares COMMITMENTS AND CONTINGENCIES The Company follows subtopic 450-20 of the FASB Accounting Standards Codification to report accounting for contingencies.Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. SEGMENT REPORTING The Company operates in only one segment - public electric vehicle charging services at locations throughout the United States.Accordingly, segment related information is not reported in the Current Report on Form 10-Q. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS During April 2014, the FASB issued ASU 2014-08, Presentation of Financial Statements and Property, Plant, and Equipment: Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity. ASU 2014-08 limits discontinued operations reporting to disposals of components of an entity that represent strategic shifts that have or will have a major effect on an entity’s operations and financial results, and requires expanded disclosures for discontinued operations. ASU 2014-08 is effective for all disposals of components of an entity that occur within annual periods beginning on or after December 15, 2014, and interim periods within those years. Early adoption is permitted, but only for disposals that have not been reported in financial statements previously issued or available for issuance. The Company adopted ASU 2014-08 effective January 1, 2014, and adoptionwill have animpact on the Company’s financial statement presentation, financial position or results of operations. There have been no other accounting pronouncements or changes in accounting pronouncements during the quarter ended March 31, 2014 that are expected to have a material impact on the Company’s financial position, results of operations or cash flows. Accounting pronouncements that became effective during the quarter ended March 31, 2014 did not have a material impact on disclosures or on the Company’s financial position, results of operations or cash flows. A variety of proposed or otherwise potential accounting standards are currently under study by standard-setting organizations and various regulatory agencies. Because of the tentative and preliminary nature of these proposed standards, management has not determined whether implementation of such proposed standards would be material to our consolidated financial statements. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying consolidated financial statements. 3. ACCOUNTS RECEIVABLE Accounts and other receivables consist of the following as of March 31, 2014 and December 31, 2013: March 31, December 31, New York State Energy and Resource Development Authority $ $ Due from the estate of Electric Transportation Engineering Corporation of America Other accounts receivable $ $ New York State Energy and Resource Development Authority As of the acquisition date of Beam, Beam had a contract with the New York State Energy and Resource Development Authority (“NYSERDA”) to receiveup to $399,110 for the installation of 28 electric vehicle charging stations in New York State.As of March 31, 2014, the remaining 22 stations had been installed and the related receivable at March 31, 2014was paid by NYSERDA in full in April 2014. ECOtality The amount due from the estate of Electric Transportation Engineering Corporation of America of $145,392 consists of Blink Network LLC revenue received by the estate for charging services rendered after the execution of the APA offset by expenses paid by the estate on behalf of the Company. 11 4. PREPAID AND OTHER CURRENT ASSETS Prepaid and other current assets consist of the following at: March 31, December 31, Prepaid consulting fees $ $ Prepaid compensation Short term storage, utility and other deposits Prepaid software application Sundry prepaid expenses and other current assets Subtotal Less: non-current portion ) ) Prepaid and other current assets $ $ On December 6, 2012, the Company retained an individual to serve as chairman of the Company’s Board of Directors for three years.As part of the chairman’s compensation, the Company issued to him 200,000 fully vested shares of the Company’s common stock valued at $316,000 which is based on the market value on the date of issuance.As of March 31, 2014, the prepaid portion of the compensation was $179,206.The expense will be recognized ratably over the term of the agreement. On February 5, 2013, the Company entered into a binding memorandum of understanding with a firm to develop application software. As part of its fee, the firm was issued 113,636 fully vested shares of the Company’s common stock at a price of $1.32 per share based on the market price on the date of issuance totaling $150,000. This fee is recorded as Prepaid and other current assets on the Company’s balance sheet as of March 31, 2014.The Company introduced the application in the commercial market in May 2014 and anticipates an estimated useful life of one year to be recognized ratably over the year. On August 12, 2013 the Company retained a firm to provide the Company with management advisory services over a year. As part of the agreement the Company issued 3,000 shares of its common stock to the firm and 7,000 shares of its common stock to a principal of the firm; each at $1.50 per share and valued at $15,000 in aggregate which is based on the market value on the date of issuance. The expense will be recognized ratably over the term of the agreement. As of March 31, 2014, the prepaid portion of those services was $5,456. 5. ACQUSITIONS BEAM LLC ACQUISITION On February 26, 2013, the Company, entered into an equity exchange agreement (the “Exchange Agreement”) by and among the Company, Beam Acquisition LLC, a Nevada limited liability company and wholly-owned subsidiary of the Company (“Beam Acquisition”), Beam Charging LLC, a New York limited liability company (“Beam”), and Manhattan Charging LLC, a New York limited liability company (“Manhattan Charging”), Eric L’Esperance (“L’Esperance”), and Andrew Shapiro (“Shapiro” and together with Manhattan Charging, L’Esperance and the individual members of Manhattan Charging LLC, the “Beam Members”). The Company had previously entered into an agreement, dated December 31, 2012, (the “Initial Agreement”) with Beam Acquisition and Manhattan Charging, pursuant to which Beam Acquisition acquired all of the outstanding membership interests in Beam in exchange for 1,265,822 restricted shares (the “Exchange Shares”) of the Company’s common stock, par value $0.001 (the “Common Stock”) valued at $1,645,569,based on the market price of the Company’s common stock on the date of issuance, subject to certain conditions to be met. In the Exchange Agreement and after the conditions had been met, the Company, through Beam Acquisition, further identified the specific terms under which it acquired all of the outstanding membership interests of Beam and Beam became a wholly owned subsidiary of Beam Acquisition (the “Equity Exchange”). As part of the Equity Exchange, the Company issued an aggregate amount of $461,150 of promissory notes (the “Promissory Notes”) to Manhattan Charging and paid $38,850 in transaction costs. The Promissory Notes accrue interest at a rate of 6% per annum on the aggregate principal amount, and was paid on April 15, 2013 (the “Maturity Date”). The Company acquired Beam in order to expand its presence in the New York City market and has accounted for the transaction as a business combination. The fair value of assets acquired exceed the liabilities assumed at the closing date resulting goodwill of $1,601,882 representing the future economic benefits to be derived from the acquisition as a result of the significant presence of electric charging stations in the New York City metropolitan area. 12 The Exchange Agreement provided for an anti-dilution benefit to former members of Beam whereby until such time as a former member sells or disposes of all of his Company common shares of stock, any Triggering Event, as defined by the Agreement, whereby the issue price of the Company stock is below $1.58 shall cause the Company to issue a warrant to each former member to purchase an additional number of Company common shares at the Triggering Event price so as to preserve such Beam Member’s pre-Triggering Event percentage ownership in the Company. From an historical perspective, the Company has raised capital through the issuance of stock and issued stock, options and warrants for services and compensation on a frequent basis since inception at various prices, differing vesting periods and differing expiration dates. The Company has recorded warrants payable and a provision for warrants payable for warrants that will be issued based on the Triggering Events occurring during the period of February 26, 2013 through March 31, 2014. As of March 31, 2014, the warrants had not yet been issued.The Company can not estimate how long the former members will hold their stock, what market conditions will be when stock is sold and or when stock, options or warrants will be issued and under what terms of issuance as of the date of the acquisition. It is for those reasons, that the Company cannot estimate the amount of additional consideration associated with the anti-dilution benefit. The Company will continue to record an increase to the warrants payable and the related expense based on the occurrence of Triggering Events. The Company estimates the warrants payable based on Black Scholes inputs and recorded the fair value of the warrants to be issued as of March 31, 2014.The measurement is based on significant inputs that are not observable in the market, which “Fair Value Measurements and Disclosures” (ASU Topic 820) refers to as Level 3 inputs. The warrants payable balance at March 31, 2014 and December 31, 2013 was $722,600 and $1,216,000 respectively after a gain on a mark to market adjustment of $493,400 was recorded for the three months ended March 31, 2014. 350 Green Acquisition The Company has accounted for the acquisition of 350 Green as a business combination.The fair value of the liabilities assumed exceeded the fair value of the assets acquired and the consideration transferred, by $3,299,379 which was ascribed to goodwill. The unaudited pro forma revenues and net loss of Car Charging Group, Inc. and the acquirees for the three months ended March 31, 2013 as if the acquisitions occurred as of January 1, 2013, is as follows: Car Charging Group, Inc. Beam Charging LLC Green LLC Blink Network LLC Total Revenue $ Net loss $ ) $ ) $ ) $ ) $ ) 13 ASSETS AND LIABILITIES HELD FOR TRANSFER TO TRUST MORTGAGE The Company has been continuously negotiating with the 350 Green creditors in an attempt to reduce 350 Green’s liabilities.On April 17, 2014, the Company’s Board of Directors executed a resolution to form a Trust Mortgage relating to 350 Green.A Trust Mortgage is a non-judicial vehicle for the reorganization and the debt restructuring or the sale or wind down of 350 Green and a liquidation of its assets under the control of a third party trustee. It is similar in intent to an Assignment for the Benefit of Creditors under applicable state law but unlike an Assignment or a liquidation under the United States Bankruptcy Code, the Trust Mortgage is not governed by statute except to the extent of Article 9 of the Uniform Commercial Code as it relates to the grant of a security interest by the Company to the Trustee. The Trust Mortgage is a binding contract between 350 Green and the trustee, to serve as fiduciary for the benefit of all creditors of 350 Green, and 350 Green confers upon the trustee the authority and power to manage the operations and assets of the business in a manner that will maximize recovery for 350 Green’s creditors. The following table summarizes the fair value of assets and liabilities that would have been transferred to the Trust Mortgage as of March 31, 2014 and December 31, 2013: March 31, December 31, Cash $ $ Accounts receivable Inventory Fixed assets, net of accumulated depreciation of $1,072,975 and $934,543, respectively Goodwill Total assets Accounts payable and accrued expenses ) ) Notes payable ) ) Deferred revenue ) ) Total liabilities ) ) Net assets/(liabilities) $ ) $ The major components of revenue and expense in the consolidated Statement of Operations pertaining to the net liabilities that would have been transferred to the Trust Mortgage for the three months ended March 31, 2014 were: Revenue $ Cost of revenue-non depreciation Cost of revenue-depreciation Gross (loss) ) Operating expenses Operating (loss) ) Other expense Net (loss) $ ) 14 6. INTANGIBLE ASSETS Intangible assets were acquired in conjunction with the four acquisitions during 2013 and were recorded at their fair value at such time. Trademarks are amortized on a straight-line basis over their useful life of ten years. Patents are amortized on a straight-line basis over the life of the patent (twenty years or less), commencing when the patent is approved and placed in service on a straight line basis. Awarded government contracts are amortized over and in proportion to the collection period (18 months or less) of the grant. In connection with the Blink acquisition, the Company acquired certain trademarks related to the Blink charging network and certain technological patents relating to electric vehicle charging equipment.In connection with the acquisition of Beam, the Company acquired awarded government contracts. These intangible assets were capitalized at their estimated fair values at the respective dates of acquisition and will be amortized over their remaining estimated useful lives. Gross Carrying Amount at December 31, Accumulated Amortization at December 31, Amortization- Three months ended March 31, Net Carrying Amount At March 31, Trademarks $ $ ) $ ) $ Patents ) ) Awarded government contracts ) ) Totals $ $ ) $ ) $ The Company assesses the potential impairment of indefinite-lived intangible assets whenever any other events or changes in circumstances indicate that it is more-likely-than-not that the carrying value of the assets may not be recoverable. Factors the Company considers in determining when to perform an impairment assessment include current market value, future asset utilization, business climate, and future cash flows expected to result from the use of the related assets. If there is indication of potential impairment, management prepares an estimate of future cash flows expected to result from the use of the assets and its eventual disposition. If the carrying amount of the asset exceeds the total amount of the estimated undiscounted future cash flows from that asset, a loss is recognized in the period to the extent that the carrying amount exceeds its estimated fair value. No events or changes in circumstances occurred during the quarter ended March 31, 2014 which indicated the carrying value of the Company’s long-lived tangible assets and finite-lived intangible assets may not be recoverable. Amortization expense related to intangible assets was $251,808 and $6,906 for the three months ended March 31, 2014 and 2013, respectively. Based on the intangible assets recorded at March 31, 2014, and assuming no subsequent impairment of the underlying assets, annual amortization expense for the next five years is expected to be as follows: For the Year EndingMarch 31,: $ Thereafter 7. ACCRUED EXPENSES Accrued expenses consisted of the following at: March 31, December 31, Accrued Department of Energy Fee $ $ Accrued registration rights penalty Accrued consulting fees Accrued warranty liability Accrued taxes payable Accrued wages Accrued fees Accrued host fees Due to JNS Accrued interest expense Total $ $ 15 U.S. Department of Energy In conjunction with the U.S. Department of Energy (“DOE”) grant, the DOE owns 51% of all property reimbursed under the terms of the grant with a fair value in excess of $5,000 but allows for the grantee to purchase the DOE’s share at the end of the grant.The DOE grant is currently under novation negotiations and terminated as of December 31, 2013.The Company has accrued a liability of 51% of the net book value of all DC fast chargers in inventory and installed as of March 31, 2014 subject to the resolution of the novation negotiations. As of June 2, 2014, the Company has not received a request from the DOE to purchase the units. Registration Rights Penalty In connection with the sale of the Company’s stock during the quarter ended December 31, 2013, the Company sold 17,785,714 shares of its common stock and issued 17,785,714 warrants for gross proceeds of $15,450,000.In conjunction with these sales, the Company also issued 112,000 shares of common stock, 988,000 warrant units and 112,000 warrants to placement agents.The Company granted the purchasers’ and the placement agents’ registration rights on both the shares and the underlying shares related to the warrants within 60 days of the date of the sale of the stock, as amended.The stock purchase agreement provided for a penalty provision imposed upon the Company of 1% of the gross proceeds per month for each month that the shares are not registered not to exceed 10%.As of February 9, 2014, the amended 60 day threshold, the Company had not filed a registration statement with the Securities and Exchange Commission (“SEC”) but initially filed on February 18, 2014 and amended its filing on May 13, 2014.The Company has accrued a liability for the maximum liability as it can not determine when the registration statement will become effective but does not believe at this time that it is probable that it will be effective before the maximum penalty is reached.The Company has also accrued interest in the amount of $17,600 through April 30, 2014 at the rate of 18% per annum simple interest in accordance with the terms of the registration rights agreement. Consulting Fees Accrued consulting fees represent contractual obligations to issue either shares of the Company’s common stock and or cash to consultants for services rendered.The Company is currently contesting whether the consultants performed in accordance with terms of their respective contracts and therefore has not issued the shares nor paid for the services. Warranty The Company provides a limited product warranty against defects in materials and workmanship for its Blink residential and commercial chargers, ranging in length from one to two years.The Company accrues for estimated warranty costs at the time of revenue recognition and records the expense of such accrued liabilities as a component of cost of sales.Estimated warranty costs are based on historical product data and anticipated future costs.Should actual failure rates differ significantly from estimates, the impact of these unforeseen costs would be recorded as a change in estimate in the period identified.The changes in the carrying amount of accrued warranty reserves, for the three months ended March 31, 2014 is as follows: Balance as of December 31, 2013 $ Additional warranty liability accrued Warranty costs incurred ) Balance at March 31, 2014 $ No warranty costs were incurred during the quarter ended March 31, 2013. Fees Accrued fees consist of professional, board of director and network fees. 8. NOTES PAYABLE In connection with the purchase of an electrically charged enabled automobile by the Company in the first quarter, of 2012, the Company entered into a financing agreement. The five-year note, collateralized by the related asset, bears interest at 4.75% and requires minimum monthly payments, inclusive of interest, of $1,216 commencing in May 2012. The unpaid principal balance of the note as of March 31, 2014 and December 31, 2013 was $41,717 and $44,836, respectively. In May 2012, an individual lent Beam Charging LLC (“Beam”), $10,000 payable on demand at no interest and personally guaranteed by the then President of Beam. The debt remains unpaid as of March 31, 2014. In conjunction with the acquisition of EV Pass in April 2013, the Company issued a non interest bearing $75,000 note, to be paid in three equal installments of $25,000 on each subsequent three month anniversary date of the note. The note was scheduled to be paid in full by November 3, 2013. The July 2013 payment was made in October 2013. The Company has not made any additional payments as of March 31, 2014 and the unpaid balance was $50,000.The parties are currently in litigation as detailed in Note 14 –Commitments and contingencies. 16 In conjunction with the acquisition of 350 Green, the Company issued a non interest bearing note to the former members of 350 Green in the amount of $500,000 requiring a $10,000 payment at closing, a subsequent monthly payment of $10,000 and monthly payments of $20,000 thereafter until such time as the note is paid in full, circa May 2015. The Company imputed an interest rate of 12% to the note and recorded the debt at its present value on the date of issuance of $444,768. The Company has paid $140,000 in aggregate principal and interest as of March 31, 2014. The Company has not made any payments since November 2013 and is currently in default.The parties are currently in litigation as detailed in Note 14.The unpaid principal balance of the note at March 31, 2014 is $327,967 and the accrued interest as of March 31, 2014 is $12,109. The Company also assumed a note payable to a law firm in the amount of $105,000 with interest at 5% per annum collateralized by 28 installed charging stations with payments of $10,500 per month to be paid in full as of December 31, 2013.As of March 31, 2014, the Company owed $15,000 on the note and accrued interest in the amount of $3,873. The Company also issued a note to the law firm to cover the legal expenses of the former members of 350 Green at the time of and in conjunction with the 350 Green acquisition.The note in the amount of $96,140 is collateralized by the same 28 installed charging stations with no interest and monthly payments of $10,000 until the principal is paid.The note is to be paid in full by July 1, 2015.As of March 31, 2014, no payments have been made and the Company has accrued interest as of March 31, 2014 of $10,842. Future minimum monthly note payments, exclusive of interest, by year as of March 31, 2014 are as follows: $ Total $ Interest expense for the three months ended March 31, 2014 and 2013 was $34,331 and $10,250 respectively. 9. DEFERRED REVENUE The Company is the recipient of various governmental grants, rebates and marketing incentives. Reimbursements of periodic expenses are recognized as income when the related expense is incurred. Government grants and rebates related to EV charging stations and their installation are deferred and amortized in a manner consistent with the recognition of the related depreciation expense of the related asset over their useful lives. The Company entered into a joint marketing agreement with Nissan North America (“Nissan”) for which among other matters requires the Company to build, own, operate and maintain a network of 48 fast chargers throughout the United States and create an auto dealer network promotion and referral program so as to facilitate sales of electric vehicles to their potential customers. Payments received under the agreement on March 29, 2013 of $782,880 are deferred and will be recognized ratably over the life of the chargers as they are installed. The Company identified the obligation to install and maintain the chargers and the obligation to create a referral and promotion program as separate elements under the agreement but determined that they did not qualify as separate units of accounting for purposes of recognizing revenue. The multiple deliverables are not separate units of accounting because Nissan North America has not delineated specific amounts of the revenue to particular elements of the agreement and the Company is unable to estimate the fair value or the selling price of the respective deliverables. The Company has installed five units as of March 31, 2014 and is required to install the remainder of the network by June 30, 2014, as extended.The Company also received an additional $50,000 during the quarter ended March 31, 2014 to augment the units installed under the grant.For the three months ended March 31, 2014, $4,984 had been recognized as revenue. As of the acquisition date of Beam, Beam had a contract with the New York State Energy and Resource Development Authority (“NYSERDA”) for the installation of 28 electric vehicle charging stations in New York State.As of March 31, 2014, all 28 of these stations had been installed and the unamortized portion of the deferred revenue pertaining to these stations as of March 31, 2014 was $284,944. $35,274 was recognized as revenue during the quarter ended March 31, 2014 pertaining to NYSERDA. There are no additional amounts to be billed under this contract as of March 31, 2014. The Company also had an additional contract with the New York State Energy and Resource Development Authority (“NYSERDA”) for the installation of 30 electric vehicle charging stations in New York State.As of March 31, 2014, all 30 of these stations had been installed and the unamortized portion of the deferred revenue pertaining to these stations as of March 31, 2014 was $129,136. $12,080 was recognized as revenue during the quarter ended March 31, 2014 pertaining to NYSERDA.There are no additional amounts to be billed under this contract as of March 31, 2014. The Company had a contract with the NV Energy Commission to receive $45,000 and to install nine electric vehicle charging stations in the state of Nevada.As of March 31, 2014, all nine stations had been installed and the unamortized portion of the deferred revenue pertaining to these stations as of March 31, 2014 was $43,876. $1,124 was recognized as revenue during the quarter ended March 31, 2014 pertaining to NV Energy Commission. Deferred revenue as of March 31, 2014 consisted of the following: March 31, December 31, Nissan $ $ NYSERDA NV Energy Other Less: non-current portion ) ) Current portion $ $ Grant, rebate and incentive revenue recognized during the three months ended March 31, 2014 and 2013 was $62,633 and $4,999, respectively. 17 DERIVATIVE WARRANT LIABILITY Warrants issued in connection with several private placements contain provisions that protect holders from a decline in the issue price of the Company’s common stock (or “down-round”) or that contain net settlement provisions.The Company accounts for these warrants as liabilities instead of equity.Down-round provisions reduce the exercise price or conversion price of a warrant if a company either issues equity shares for a price that is lower than the exercise price of those instruments or issues new warrants or equity that have a lower exercise price or at a lower price.Net settlement provisions allow the holder of the warrant to surrender shares underlying the warrant equal to the exercise price as payment of its exercise price, instead of physically exercising the warrant by paying cash.The Company evaluates whether warrants to acquire its common stock contain provisions that protect holders from declines in the stock price or otherwise could result in modification of the exercise price and/or shares to be issued under the respective warrant agreements based on a variable that is not an input to the fair value of “fixed for fixed” option. The Company recognizes these warrants at their fair value and remeasures them at fair value on each reporting date. The assumptions used in connection with the valuation of warrants and units were as follows: March 31, December 31, Number of shares underlying the warrants Exercise price $
